Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                   November 2, 2021

                                          DIVISION II
 In the Matter of the Personal Restraint of                 No. 55858-1-II

 JONATHON CLYDE WOODS,                                      UNPUBLISHED OPINION

                 Petitioner.

        MAXA, J. – Jonathon Clyde Woods seeks relief from personal restraint imposed following

his 1989 conviction for aggravated first degree murder, for which he was sentenced to life

imprisonment without possibility of parole. He committed that crime when he was 18 years old.

He now seeks resentencing under In re Personal Restraint of Monschke, 197 Wn.2d 305, 329,

482 P.3d 276 (2021), for the trial court to take into account his youth at the time of the crime.

The State concedes that Woods is entitled to be resentenced under Monschke.

        We accept the State’s concession and remand Woods’s judgment and sentence to the trial

court for resentencing. The certificate of finality will be issued as soon as possible.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                     MAXA, J.
 We concur:



 WORSWICK, P.J.




 VELJACIC, J.